                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-04288 JAK (MRWx)                                         Date     August 26, 2019
 Title        Paul E. Loeb v. ZipRecruiter, Inc., et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                           Terri A. Hourigan
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                   William M. Pao                                         Andrea F. Oxman
                                                                         Fraser A. McAlpine


 Proceedings:             PLAINTIFF’S MOTION TO REMAND (DKT. 15)

The motion hearing is held. The Court states its tentative view that it is inclined to grant Plaintiff’s Motion
to Remand (the “Motion”) (Dkt. 15). Counsel address the Court. The Court takes the Motion UNDER
SUBMISSION and a written order will be issued.


IT IS SO ORDERED.




                                                                                                 :      14

                                                            Initials of Preparer   ak




                                                                                                     Page 1 of 1
